Citation Nr: 1713671	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-27 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for scoliosis prior to October 27, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran provided testimony at a July 2016 video hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was previously before the Board in November 2016, at which time, the issue at hand was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to October 27, 2015, the Veteran's scoliosis is not functionally limited in forward flexion to 60 degrees or less, the combined range of motion is not functionally limited to 120 degrees or less, the thoracolumbar spine disability is not manifested by incapacitating episodes, and muscle spasms or guarding severe enough to result in abnormal gait or spinal contour were not shown.

2.  For the period from October 27, 2015, the Veteran's scoliosis is not manifested by forward flexion of the thoracolumbar spine functionally limited to 30 degrees or less; by favorable ankylosis of the entire spine; or by incapacitating episodes.





CONCLUSIONS OF LAW

1.  For the period prior to October 27, 2015, the criteria for a rating in excess of 10 percent for scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5239 (2016).

2.  For the period from October 27, 2015, the criteria for a rating in excess of 20 percent for scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5239 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained service treatment records, records of post-service VA treatment, private treatment records, and Social Security Administration (SSA) records, and the Veteran was also afforded VA examinations for her scoliosis.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of her claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).


Back Disability Increased Ratings

As scoliosis is not listed as a specific disability under VA's Rating Schedule, it is rated under the diagnostic code most closely analogous - spondylolisthesis or segmental instability under 38 C.F.R. § 4.71a , Diagnostic Code 5239 under the General Formula for Diseases and Injuries of the Spine for noncompensable limitation of motion due to pain.  The Veteran's scoliosis of the thoracolumbar spine is currently assigned a 10 percent rating prior to October 27, 2015, and 20 percent thereafter.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a .

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Scoliosis of the Thoracolumbar Spine

For historical purposes, the Veteran filed service connection for scoliosis in January 2011.  Her claim was granted in a June 2011 rating decision and a noncompensable rating was assigned from December 6, 2010 under Diagnostic Code 5299-5239.  38 C.F.R. §4.71a.  In a September 2011 notice of disagreement, the Veteran disagreed with the initial rating assigned.  A September 2012 rating decision and corresponding statement of the case (SOC) corrected the effective date for service connection for scoliosis to January 6, 2011 and granted an increased rating of 10 percent rating from the claim's effective date.  The Veteran filed a substantive appeal in October 2012.  A March 2016 rating decision granted another increased rating of 20 percent, effective October 27, 2015.  A March 2016 supplemental statement of the case (SSOC) confirmed and continued the 20 percent rating.  Subsequent to the July 2016 Board hearing, the Board remanded the issue at hand for another VA examination to address the Veteran's Board hearing testimony regarding additional symptomatology not yet addressed on VA examination, such as foot drop and reflex pain syndrome.  Subsequent to VA examination in January 2017, a January 2017 SSOC continued the Veteran's evaluation of 10 percent prior to October 27, 2015, and 20 percent thereafter for her service-connected scoliosis of the thoracolumbar spine.

I. Prior to October 27, 2015

Factual Background

X-rays from VA records in April 2010 showed levoscoliosis of the lower thoracic/upper lumbar spine.  VA records since 2010 to 2017 have shown the Veteran has maintained chronic lower back pain related to her scoliosis.  

The Veteran was provided a VA examination in February 2011.  At examination, the Veteran reported she had been diagnosed with scoliosis and the condition had existed for seven months.  The Veteran reported she had limitation in walking and that on average, she could walk two miles and indicated it took 30 minutes to do so.  She also reported experiencing falls due to her spine condition.  The Veteran reported stiffness, decreased motion, paresthesia, and numbness but denied fatigue and spasms.  She also reported weakness of the spine, leg, and foot.  The Veteran also reported that she was not able to stand for long periods of time and while sleeping, her right leg became numb.  The Veteran also reported that she was unable to sleep on her right hip without pain.  She did not report having any bowel problems or any bladder problems in relation to her spine condition.  She reported that she began experiencing pain in May 2010, which was located on the right hip and lower back and the pain occurred constantly.  The Veteran reported the pain traveled to her right upper leg.  The Veteran indicated the pain level was moderate and could be exacerbated by physical activity.  The pain was relieved by rest.  She reported that she could function without medication.  During flare-ups, she reported that she experienced functional impairment which she described as difficulty getting up from sitting for long periods and hip joint popping on occasion.  The examiner noted the Veteran was not receiving any treatment for her condition and the Veteran reported she was never hospitalized nor had any surgery for the condition.  The Veteran stated her condition, in the past 12 months, had not resulted in any incapacitation.  

On examination, the examiner noted the Veteran's posture and gait were within normal limits, her walking was steady, and she did not require any assistive device for ambulation.  The examiner found that upon examination of the thoracolumbar spine, the examiner found there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, and weakness.  The muscle tone and musculature was normal.  There was negative straight leg raising on the right and left.  Lasegue's sign was negative and there was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  The initial ROM and repetitive ROM of the thoracolumbar spine were within normal limits.  There was no additional degree of limitation found either.  The examiner found the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted the inspection of the spine revealed normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curves of the spine.  The examiner noted there were no signs of lumbar intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.  

August 2011 private treatment records from Stonemont Chiropractic Center (SCC) noted the Veteran fell down steps the first of the month and that the Veteran received injuries from the fall.  The Veteran reported her activities of daily living were restricted due to pain.  The records noted the initial working diagnosis was post traumatic cervical sprain/strain, injury complicated by a reflex sympathetic dystrophy hand/arm condition, a post traumatic thoracic sprain/strain, a post traumatic lumbosacral sprain/strain, a thoracic and lumbar scoliosis, a post traumatic sacral sprain/strain and a post traumatic hip/pelvic segmental dysfunction injury.  The Veteran was recommended bed rest using moist heat at home as prescribed due to the joint function restrictions.  The treatment consisted of hot packs to reduce the muscle spasms and to increase range of motion.  

Subsequent private treatment records from SCC and the Haberski Wellness Center from August 2011 through April 2013 showed the Veteran's continued complaints that included lower back pain, spasms, weakness, and decreased ROM.  However, no specific testing was conducted as to the ROM degrees.  

The Veteran was provided another VA examination in December 2011.  At examination, the Veteran reported back pain with prolonged sitting or standing and reported she was diagnosed with scoliosis in April 2010 at the VA Decatur Clinic.  She reported the pain associated with the condition began in 1984 and that she was unable to stand or sit for long periods of time without pain.  The Veteran reported that on average she could walk one mile and that it took her 30 minutes to accomplish this.  She reported that she experienced falls due to the spine condition.  The Veteran reported stiffness, fatigue, spasms, and decreased motion but denied paresthesia and numbness.  She reported weakness of the spine but denied having any bowel or bladder problems in relation to the spine condition.  She reported the pain was located on the lower back, hip, bottom of both feet, and the pain occurred three times per day and each time lasted for two hours.  She reported the pain traveled to her back and indicated the pain level was severe.  The Veteran also reported the pain could be exacerbated by physical activity and stress and was relieved by rest and medication.  She reported that at the time of pain she could function without medication.  She also reported that at the time of pain, she experienced functional impairment of weakness and pain.  The Veteran reported that she was never hospitalized nor did she have any surgeries related to her condition.  She stated her condition had not resulted in any incapacitation in the past 12 months.  The examiner noted that the bone condition during examination was actively infected.   During flare-ups, the Veteran reported she had difficulty climbing steps, standing or sitting for long periods of time, and bending.  

On examination, the examiner noted the Veteran's posture and gait were within normal limits and the Veteran did not use any sort of assistive device as a normal mode of locomotion.  The examiner found the Veteran's muscle strength for the bilateral lower extremities were 5/5 and the examiner found the Veteran did not have muscle atrophy.  The initial ROM of the thoracolumbar spine for forward flexion was 85 degrees.  The initial ROM for extension was 30 degrees or greater.  
There was objective evidence of painful motion on extension ROM which began at 30 degrees or greater.  The initial ROM for right lateral flexion was 30 degrees or greater.  The initial ROM for left lateral flexion was 30 degrees or greater.  There was objective evidence of painful motion on right lateral flexion ROM which began at 30 degrees or greater.  There was objective evidence of painful motion on left lateral flexion ROM which began at 30 degrees or greater.  The initial ROM for right lateral rotation was 30 degrees or greater.  The initial ROM for left lateral rotation was 30 degrees or greater.  There was objective evidence of painful motion on right lateral rotation ROM which began at 30 degrees or greater.  There was objective evidence of painful motion on left lateral rotation ROM which began at 30 degrees or greater.  The Veteran was able to perform repetitive-use testing with three repetitions.  There were no additional limitations in ROM post-repetitive-use testing.  The examiner noted there were functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran had pain on movement but did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The examiner noted the condition was severe enough that it resulted in guarding and/or presence of muscle spasm, but did not result in abnormal gait or spinal contour.  The Veteran's lower extremities did not have a diminished function.  Neurological examination revealed normal strength and normal tone.  Reflexes were equal.  Straight leg raise was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormality or findings related to the thoracolumbar spine.  The Veteran did not have IVDS of the thoracolumbar spine.  The examiner noted that x-ray reports of the thoracic spine showed S-shaped thoracolumbar scoliosis without acute fracture or dislocation.  The examiner also noted x-ray reports of the lumbar spine showed lumbar scoliosis convex to the left.  The examiner noted there were no scars related to the thoracolumbar spine condition and there were no other pertinent physical findings, complications, conditions, signs or symptoms.  Regarding employment, the examiner noted that the functional impairment caused by scoliosis on the Veteran's ability to perform physical activities of employment included joint stiffness, limited range of motion, pain, difficulty with heavy lifting, prolonged walking, jogging, and climbing stairs.  The examiner found there was no effect on sedentary activities of employment.  

In September 2011 SSA records, the Veteran reported chronic lower back pain that occurred twice a day that lasted approximately one hour with relaxing.  She reported the back pain was caused from standing too long and sometimes from sitting for long periods of time.  She reported the back pain started in the lower part and would move upward to the middle of her back.  She reported her back pain at times kept her from bending, squatting, stooping, reaching, and standing.  She reported the symptoms had gone back since April 2010 and that she used pain medication.  

December 2011 VA treatment records show the Veteran was referred for an evaluation of a back brace.  The Veteran reported she was having hip pain and that during work-up, it was discovered that she had scoliosis.  The provider noted the lumbar spine was limited to 25 percent in all planes with pain with all motion.  

In a November 2014 VA treatment record, the Veteran reported one to two days of low back pain with some vague tingling in both feet.  The Veteran also reported some problems with stress incontinence in the past and indicated that in the past couple of weeks there were some intermittent episodes but that no episodes were associated with her back pain or bowel incontinence.  

Analysis

The Board finds that prior to October 27, 2015, the preponderance of evidence is against the Veteran's claim for an increased rating for the Veteran's service-connected scoliosis of the thoracolumbar spine, as at no time during this period on appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  The medical evidence of record shows that the Veteran has not exhibited a forward flexion of the thoracolumbar spine of 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  During this period, the Veteran exhibited forward flexion results at worst of 85 degrees with the lowest combined range of motion of the thoracolumbar spine of 235 degrees as reported on the December 2011 VA examination report.  Additionally, muscles spasms or guarding severe enough to result in abnormal gait or spinal contour was not diagnosed.  Therefore, the Board finds that the Veteran's current limitations of her thoracolumbar spine more nearly approximates the 10 percent rating she is currently assigned.  The Board has also considered pain on motion, but that pain is not shown to have further limited the range of flexion to 60 degrees or less, or the overall range of motion to 120 degrees or less.  The Board also acknowledges the December 2011 VA treatment record that noted the lumbar spine was limited to 25 percent in all planes with pain with all motion.  However, this is inadequate to describe the actual limitation in ROM under the general rating formula for diseases and injuries of the spine which is based on degrees of limitations in ROM and thus, is not sufficient as a basis to warrant a higher rating.  

With regard to neurological conditions, the Board notes that service connection has been established for peripheral neuropathy of the left and right lower extremities in a March 2016 rating decision and since that time, neither the Veteran nor her representative has expressed disagreement with the ratings assigned the peripheral neuropathy, or the effective date of the rating.  The Board notes that although the Veteran had complained of some tingling in her feet and right leg numbness and pain, there was no specific diagnosis assigned during this period of appeal of neuropathy or radiculopathy caused by the Veteran's scoliosis.  Instead, to the contrary, the February 2011VA examination noted there was no evidence of radiating pain on movement and the December 2011 VA examinations noted there was no radicular pain or any other signs or symptoms due to radiculopathy.  The Board notes that no other neurological abnormalities have been noted, other than subjective complaints of pain and the Veteran's reports of intermittent bladder and bowel incontinence.  However, the Veteran was never diagnosed with bowel impairment due to her scoliosis and as noted below in the May 2016 VA examination, the Veteran's urinary incontinence is not found to be a result of her scoliosis.  Therefore, the Board finds that the findings within the VA examination reports outweigh the Veteran's reports of bowel and bladder conditions and separate ratings related to these conditions are not warranted.  

Additionally, the Board notes that there is no evidence to show any physician prescribed incapacitating episodes of at least two weeks during the past 12 months at any point during the Veteran's appeal.  While an August 2011 private treatment record noted the Veteran was recommended bed rest, there is no objective or medical evidence that it was prescribed bed rest related to intervertebral disc syndrome.  

The Board finds that the VA examination reports to be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough rationales concerning the Veteran disability.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's scoliosis prior to October 27, 2015 is not warranted.  

II. From October 27, 2015

Factual Background

The Veteran was provided another VA examination in October 2015.  The examiner noted there was no change in the scoliosis diagnosis but noted there was a new and separate diagnosis of IVDS lumbar spine with history consistent for sciatica and urinary incontinence.  The examiner also noted the examination was being conducted during a flare-up.  At examination, the Veteran reported the date of onset of symptoms was 1980s.  The Veteran reported the condition began with having lower back pain and then right hip pain.  She reported her hips were popping a lot.  The Veteran reported she was also falling due to foot drop and her hands seemed to be weakened.  She reported dropping things and that the condition had gotten worse.  The Veteran reported she had pain in her upper, middle, and lower back, left hip, and pelvic area.  She also reported the pain ran down the back of her left leg and the bottom of her feet hurt when she woke up to walk.  She also reported bladder leakage.  The Veteran described her flare-ups as burning pain in her upper and lower back with spasms that ran down her right shoulder and hands.  The Veteran reported functional loss or impairment of falling a lot more, dropping things, inability to sit for long periods, bladder leakage, and bowel issues.  

On examination, the initial ROM of the thoracolumbar spine for forward flexion was 50 degrees.  The initial ROM for extension was 5 degrees.  The initial ROM for right lateral flexion was 15 degrees.  The initial ROM for left lateral flexion was 15 degrees.  The initial ROM for right lateral rotation was 20 degrees.  The initial ROM for left lateral rotation was 25 degrees.  The examiner noted the Veteran exhibited pain on ROM on all measurements and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine, specifically mid and lower back pain.  The pain noted on examination caused functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions but there was additional loss of function and ROM.  Specifically, after three repetitions, the ROM reduced in the forward flexion and left lateral rotation.  Post-test ROM for forward flexion was 40 degrees and left lateral rotation was 20 degrees.  Post-test, pain and lack of endurance caused functional loss.  The Veteran was not examined immediately after repetitive use over time but the examiner noted the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that pain, fatigue, and lack of endurance significantly limited functional ability with repeated use over a period of time as well as during flare-ups.  The examiner noted the Veteran had muscle spasms and localized tenderness of the thoracolumbar spine but these symptoms did not result in abnormal gait or abnormal spinal contour.  The examiner noted there was no guarding.  Disturbance of locomotion was also noted as an additional contributing factor of the disability.  The examiner found there was normal muscle strength in the left and right hip flexion, knee extension, and ankle plantar flexion.  There was decreased muscle strength of 4/5 in the left and right ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  Reflexes were equal.  Sensory exam showed there was decreased sensation to light touch on the right foot/toes and left thigh/knee and lower leg/ankle.  The Veteran was unable to perform straight leg raising bilaterally.  The examiner noted the Veteran experienced radiculopathy that included moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the bilateral lower extremities.  The examiner noted involvement of the sciatic nerve at L4/L5/S1/S2/S3 nerve roots bilaterally.  The examiner found that the severity of the Veteran's radiculopathy was mild on both the right and left side.  The examiner noted there was no ankylosis of the spine and there were no other neurologic abnormalities such as bowel or bladder problems, or pathologic reflexes.  The examiner noted that although the Veteran had IVDS, there were no periods of physical prescribed bed rest in the past 12 months.  The examiner noted the Veteran used a brace constantly.  The examiner noted that the functional impairment was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner noted that the Veteran's history was consistent for sciatica and urinary incontinence.  However, the examiner noted that this was not a common complication or progression of scoliosis but the etiology is unknown without neurological testing.  The examiner noted there were no scars related to the condition.  Imaging studies were performed but no arthritis was documented and there was no showing that the Veteran had a thoracolumbar vertebral fracture with loss of 50 percent or more of height.  The studies showed levorotatory scoliosis.  The examiner noted the Veteran's condition impact her physical ability to work that included no heavy lifting, carrying, pushing, pulling, and prolonged standing or ambulation.  

In response to the Veteran's contentions that she experienced urinary incontinence and bowel issues related to her scoliosis, VA examinations were conducted to determine the etiologies of the bladder and bowel issues.  In a May 2016 VA examination of the rectum and anus, the Veteran reported that the symptoms related to her bowel condition began spontaneously in 1992 and had gotten worse.  After examination, the examiner determined the Veteran did not have or ever have any condition of the rectum or anus, to include a bowel condition.  In a May 2016 VA examination of the urinary tract, the Veteran reported the symptoms related to her urinary incontinence began spontaneously in 2013 and the condition had stayed the same.  The examiner found the Veteran did have a voiding dysfunction and noted the etiology of the voiding dysfunction was idiopathic.  The examiner noted that the voiding dysfunction caused urine leakage that required absorbent material to be changed less than two times per day and increased urinary frequency with daytime voiding interval between one and two hours and nighttime awakening to void two times.  After examination, the examiner opined that the Veteran's voiding dysfunction was less likely as not secondary to, incurred in or caused by her service-connected scoliosis condition.  The examiner's rationale was that there is no direct pathophysiologic relationship between the urinary incontinence condition and the scoliosis condition, nor were there any records showing such a relationship exists. 

In June 2016 VA treatment records, the Veteran reported she had experienced symptoms related to her incontinence for two years but that symptoms had improved.  Records show she had mixed urinary incontinence.  The Veteran also reported she experienced incomplete emptying.  The Veteran reported incontinence to flatus.  

In the July 2016 Board hearing, the Veteran reported her scoliosis had worsened.  She reported experiencing lower back pain that generated to the back of her legs.  She reported having a leaky bladder intermittently and after a December 2015 colonoscopy, she had some internal hemorrhoids.  The Veteran reported that she used medication for her incontinence of the bladder.  The Veteran reported that she could not stand for long periods of time and that she needed to take breaks.  She also reported that sometimes sitting aggravated her back so she used her back brace.  She reported that she sometimes fell and that she had a history of falling.  She reported that the falls were due to her not being able to pick up her feet like she was supposed to, indicating foot drop.  She reported stumbling and her foot dragging.  She reported she only took pain medication as needed and instead used herbs and she denied walking with a cane or anything similar.  

August 2016 VA treatment records noted mild degenerative changes in the spine with wall thickening noted in the small bowel loops at the transition in the mid upper pelvis.  The records also noted possible small bowel obstruction or severe ileus.

As directed by the November 2016 Board decision, the Veteran was provided another VA examination in January 2017.  At examination, the Veteran reported she injured her lower back lifting patients while working as a field medic while in the Army.  The Veteran complained of lower back pain that increased with prolonged standing.  The Veteran reported that the pain was located in the middle of the lower back.  She also reported intermittent pain that radiated down the back of both legs.  She reported she had sought intermittent medical care for her back pain and was referred to orthopedics and to pain management for the back pain.  The Veteran also received physical therapy for her back pain.  She reported taking over-the-counter medication and use of topical cream for the back pain.  The Veteran reported her flare-ups were triggered by prolonged standing and sitting.  The Veteran reported the back pain affected her ability to bend frequently at the waist.  

On examination, the initial ROM of the thoracolumbar spine for forward flexion was 80 degrees.  The initial ROM for extension was 30 degrees.  The initial ROM for right lateral flexion was 30 degrees.  The initial ROM for left lateral flexion was 30 degrees.  The initial ROM for right lateral rotation was 20 degrees.  The initial ROM for left lateral rotation was 30 degrees.  The examiner only noted there was objective evidence of painful motion on forward flexion ROM.  The examiner also noted there was no evidence of pain on passive range of motion testing.  The examiner noted there was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Regarding evidence of pain when the joint was used in non-weight bearing, the examiner noted the Veteran complained of pain when she was asked to bend forward at the waist and to perform range of movements of the lower back.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or ROM after three repetitions.  The examiner noted the examination was not being conducted during a flare-up and as a result, the examiner could not determine or accurately estimate the degree of limitation of motion due to pain, fatigue, weakness or in-coordination with flare-ups, without resorting to mere speculation.  The examiner explained that the degree of range of motion must be determined objectively by the clinical provider, and the measurements could not be determined without direct contact with the Veteran during the flares.  The examiner noted the Veteran did not have guarding or muscle spasm.  Muscle strength was normal and the examiner noted the Veteran did not have muscle atrophy.  Reflexes were normal.  Sensory examination of the lower extremities was normal.  Straight leg raise was negative.  The examiner found the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.  The examiner noted the Veteran did not have IVDS and that the Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner found there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted there were no scars related to the condition.  Imaging studies showed mild multilevel degenerative disc disease through the thoracic and lumbar spine and that hypertrophic change of the posterior elements were most pronounced at the mid to lower lumbar spine.  Imaging studies also showed S-shaped scoliosis through the thoracolumbar spine with approximately 15 degree dextroscoliosis centered at the T9 level and compensatory levoscoliosis measuring approximately 18 degrees centered at the L1 vertebral level.  The examiner noted that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner found the Veteran's thoracolumbar spine condition did not impact her ability work.  

After examination, the examiner opined that the Veteran's reflex pain syndrome was less likely than not the cause of or aggravated by the Veteran's service-connected scoliosis disability.  In the rationale, the examiner found that review of the medical literature did not document scoliosis as a contributing cause of reflex pain syndrome.  The examiner explained that reflex pain syndrome is defined as "a form of chronic pain that usually affects an arm or leg and develops after an injury, surgery or stroke or heart attack but the pain is out of proportion to the severity of the initial injury."  The examiner noted that scoliosis is generally not caused by an injury and generally is a congenital condition or develops during adolescence (idiopathic form) or is secondary to some other major neuromuscular condition.  The examiner also noted that scoliosis is not listed as a cause of reflex pain syndrome and as a result, the examiner concluded that it is more likely that some other condition is the cause of the Veteran's reflex pain syndrome.  The examiner also noted the Veteran only had mild scoliosis.  

Analysis

The Board finds that from October 27, 2015, the preponderance of evidence is against the Veteran's claim for an increased rating for the Veteran's service-connected scoliosis, as at no time during this period on appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 20 percent.  The medical evidence of record shows that at no time has the Veteran exhibited a forward flexion of the thoracolumbar spine of 30 degrees or less or had favorable ankylosis of the entire thoracolumbar spine.  During this period, the Veteran exhibited forward flexion results at worst of 50 degrees as reported on the October 2015 VA examination report.  Additionally, the evidence of record during this period showed there was no diagnosis of ankylosis of the spine.  Therefore, the Board finds that the condition of the Veteran's scoliosis of the thoracolumbar spine more nearly approximates the 20 percent rating she is currently assigned.  The Board has also considered pain on motion, but that pain is not shown to have further limited the range of flexion to 30 degrees or less.  At worst, the Veteran exhibited additional limitation of motion after three repetitions in forward flexion to 40 degrees as reported on the October 2015 VA examination report.  

With regards to neurological conditions, the Board reiterates that since service connection has been established for peripheral neuropathy of the left and right lower extremities in a March 2016 rating decision, neither the Veteran nor her representative has expressed disagreement with the ratings assigned the peripheral neuropathy.  Moreover, the most recent VA examination in January 2017 noted the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  As such, the Board finds that higher ratings are not warranted for the Veteran's peripheral neuropathy of the bilateral lower extremities.  The Board acknowledges the Veteran's complaints of intermittent bladder and bowel incontinence.  However, as noted in a May 2016 VA examination of the rectum and anus, the Veteran has not been diagnosed with bowel impairment and as noted in the May 2016 VA examination of the urinary tract, the Veteran's urinary incontinence was not found to be a result of her scoliosis.  The Board also acknowledges the Veteran's reports of foot drop and reflex pain syndrome.  However, in the January 2017 VA examination, the examiner found no neurological conditions, which would include foot drop, and opined that the Veteran's reflex pain syndrome was less likely than not the cause of or aggravated by the Veteran's service-connected scoliosis.  The evidence of record also fails to document a diagnosis of foot drop.  Therefore, the Board finds that the findings within the VA examination reports outweigh the Veteran's reports of a bowel and bladder conditions, foot drop, and reflex pain syndrome.  Additionally, there has been no objective medical evidence finding that the Veteran's bowel and bladder conditions, foot drop, and reflex pain syndrome are secondary to, incurred in or caused by her service-connected scoliosis.  The Board recognizes the Veteran is competent as a lay person to report observable symptoms, such as symptoms related to her bowel and bladder conditions, foot drop, and reflex pain syndrome.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran lacks the medical training and expertise to provide complex medical opinions as to the etiologies of symptoms related to these conditions, or the existence of such conditions, and whether or not the conditions were caused by her active duty service or a service-connected condition.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Thus, there is no evidence of any other neurological manifestations of the scoliosis condition, such as bowel or bladder impairment, foot drop, reflex pain syndrome, due to the service-connected scoliosis that would warrant a separate rating.

Additionally, the Board notes that there is no evidence to show any physician prescribed incapacitating episodes of at least four weeks during the past 12 months at any point during the Veteran's appeal.    

The Board finds that the VA examination reports to be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough rationales concerning the Veteran disability.  Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's scoliosis from October 27, 2015 is not warranted.

Extraschedular Evaluation

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's scoliosis are fully contemplated by the applicable rating criteria.  There is neither evidence nor allegation of symptoms causing occupational impairment that is not encompassed by the schedular rating assigned.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a November 2012 rating decision.  The Veteran initiated appeals that included TDIU.  However, following the issuance of a May 2016 Statement of the Case (SOC), which included issues related to tinea corporis and onychomycosis, left ankle condition, right leg condition, bilateral flat feet, and TDIU, the Veteran only requested consideration of her bilateral flat feet condition in her May 2016 substantive appeal (VA 9), and therefore the remaining issues addressed in the SOC became final, to include the denial of TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the TDIU claim and need not refer or remand the matter.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for scoliosis prior to October 27, 2015 is denied.

Entitlement to an evaluation in excess of 20 percent for scoliosis from October 27, 2015 is denied.






____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


